DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,857,526. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Current Application

1. A conversion process data system comprising:
(a)    at least one processor;
(b)    at least one memory storing computer-executable instructions; and
(c) at least one receiver configured to receive data of a conversion process comprising at least one reaction catalyzed by at least one metal sulfide resulting from the decomposition by sulfidation of a material comprising a crystalline transition metal tungstate material having the formula:



MWxOy
where ‘M’ is a metal selected from Mn, Fe, Co, Ni, V, Cu, Zn, Sn, Sb, Ti, Zr and mixtures thereof; ‘x’ varies from 0.35 to 2, ‘y’ is a number which satisfies the sum of the valency of M and W; the material is further characterized by a unique x-ray powder diffraction pattern showing peaks at the d-spacings listed in Table A:

    PNG
    media_image1.png
    299
    219
    media_image1.png
    Greyscale
.

2.    The system of claim 1 further comprising an Input/Output device to collect the data, or evaluate the date, or correlate the data, or any combination thereof.

 3.    The system of claim 1 further comprising a transmitter to transmit a signal to the conversion process.

4.    The system of claim 3 wherein the signal comprises instructions.

5.    The system of claim 4 wherein the signal comprises instructions regarding an adjustment to a parameter.

6.    The system of claim 1 further comprising collecting data from multiple systems wherein one system is the parameter data system.

7.    The system of claim 1 wherein the processor is configured to generate predictive information or quantitative information.

15.    A method for collecting data from a conversion process, the method comprising receiving data from at least one sensor of a conversion process, the conversion process comprising at least one reaction catalyzed by at least one metal sulfide derived from the decomposition by sulfidation of a crystalline 




MWxOy

where ‘M’ is a metal selected from Mn, Fe, Co, Ni, V, Cu, Zn, Sn, Sb, Ti, Zr and mixtures thereof; ‘x’ varies from 0.35 to 2; ‘y’ is a number which satisfies the sum of the valency of M and W; the material is further characterized by a unique x-ray powder diffraction pattern showing peaks at the d-spacings listed in Table A:


    PNG
    media_image1.png
    299
    219
    media_image1.png
    Greyscale
.


16.    The method of claim 15 further comprising at least one of displaying or transmitting or analyzing the received data.


17.    The method of claim 15 further comprising analyzing the received data to generate at least one instruction and transmitting the at least one instruction.


18.    The method of claim 15 further comprising analyzing the received data and generating predictive information or quantitative information.



1. A conversion process data system comprising:
(a)    at least one processor;
(b)    at least one memory storing computer-executable instructions; and
(c)    at least one receiver configured to receive data of at least one unit or stream in fluid communication with and downstream from, or upstream to, a conversion process comprising at least one reaction catalyzed by at least one metal sulfide resulting from the decomposition by sulfidation of a material comprising a crystalline transition metal tungstate material having the formula:

MWxOy
where ‘M’ is a metal selected from Mn, Fe, Co, Ni, V, Cu, Zn, Sn, Sb, Ti, Zr and mixtures thereof; ‘x’ varies from 0.35 to 2, ‘y’ is a number which satisfies the sum of the valency of M and W; the material is further characterized by a unique x-ray powder diffraction pattern showing peaks at the d-spacings listed in Table A:

    PNG
    media_image1.png
    299
    219
    media_image1.png
    Greyscale
.

2.    The system of claim 1 further comprising an Input/Output device to collect the data, or evaluate the date, or correlate the data, or any combination thereof.

3.    The system of claim 1 further comprising a transmitter to transmit a signal to the conversion process.

4.    The system of claim 3 wherein the signal comprises instructions.

5.    The system of claim 4 wherein the signal comprises instructions regarding an adjustment to a parameter.

6.    The system of claim 1 further comprising collecting data from multiple systems wherein one system is the parameter data system.

7.    The system of claim 1 wherein the processor is configured to generate predictive information or quantitative information.

1. A conversion process data system comprising:
(a)    at least one processor;
(b)    at least one memory storing computer-executable instructions; and
(c)    at least one receiver configured to receive data of at least one unit or stream in fluid communication with and downstream from, or upstream to, a conversion process comprising at 

MWxOy

where ‘M’ is a metal selected from Mn, Fe, Co, Ni, V, Cu, Zn, Sn, Sb, Ti, Zr and mixtures thereof; ‘x’ varies from 0.35 to 2, ‘y’ is a number which satisfies the sum of the valency of M and W; the material is further characterized by a unique x-ray powder diffraction pattern showing peaks at the d-spacings listed in Table A:

    PNG
    media_image1.png
    299
    219
    media_image1.png
    Greyscale
.


2.    The system of claim 1 further comprising an Input/Output device to collect the data, or evaluate the date, or correlate the data, or any combination thereof.

3.    The system of claim 1 further comprising a transmitter to transmit a signal to the conversion process.
4.    The system of claim 3 wherein the signal comprises instructions.

7.    The system of claim 1 wherein the processor is configured to generate predictive information or quantitative information.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 contains the following limitations in question: 
where ‘M’ is a metal selected from Mn, Fe, Co, Ni, V, Cu, Zn, Sn, Sb, Ti, Zr and mixtures thereof; ‘x’ varies from 0.35 to 2, ‘y’ is a number which satisfies the sum of the valency of M and W; the material is further characterized by a unique x-ray powder diffraction pattern showing peaks at the d-spacings listed in Table A:

    PNG
    media_image1.png
    299
    219
    media_image1.png
    Greyscale
. 

The values of S, Vs, and M are described in the specification and do not need to be included into the claims for the claim to be definite. 

Claim 15 is rejected under 35 U.S.C. 112 because it includes the same indefinite claim language discussed in independent claim 1. 

Dependent claims 2-7 and 16-18 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 1 or 15. 

Claim 8 contains the following limitations in question: 
A method of making data system comprising:
(a)    at least one processor;
(b)    at least one memory storing computer-executable instructions; and
(c)    at least one receiver configured to receive data of a method of making a crystalline transition metal tungstate material having the formula:
MWxOy
where ‘M’ is a metal selected from Mn, Fe, Co, Ni, V, Cu, Zn, Sn, Sb, Ti, Zr and mixtures thereof; ‘x’ varies from 0.35 to 2; ‘y’ is a number which satisfies the sum of the 


    PNG
    media_image1.png
    299
    219
    media_image1.png
    Greyscale

the method comprising:
(a)    forming a reaction mixture containing water, source of M, source of W, and optionally a solubilizing agent, complexing agent, chelating agent, or a mixture thereof;
(b)    optionally removing a component from the reaction mixture to generate an intermediate reaction mixture wherein the component is a precipitate, or at least a portion of the water, or both a precipitate and at least a portion of the water;
(c)    reacting the reaction mixture or the intermediate mixture at a temperature from about 25°C to about 500°C for a period of time from about 30 minutes to 14 days to generate the crystalline transition metal tungstate material; and
(d)    recovering the crystalline transition metal tungstate material.



A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
The preamble of claim 8 is indefinite as it recites “a method of making data system comprising”. The claim then recites a system limitation, i.e. system comprising, followed by method comprising limitations. The claim does not clearly recite the statutory category of the claimed invention, i.e. is the claim directed to towards a system or is the claim directed towards a method. The claim should be amended to either encompass a method or a system. Appropriate correction is required. 

Dependent claims 9-14 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 1 or 15. In addition dependent claims 9-14 further limit the system of claim 8. When correcting independent claim 8, i.e. amending the claim to encompass a system or a method, the preamble of dependent claims 9-14 should match the statutory category of invention chosen for independent claim 8.  

Claim 3 contains the following limitations in question: 
The system of claim 1 further comprising a transmitter to transmit a signal to the conversion process.
Claim 10 contains the following limitations in question: 
The system of claim 8 further comprising a transmitter to transmit a signal to the conversion process.

It is unclear as to how the transmitter transmits a signal to a conversion process. 	
As best understood by the examiner, the transmitter transmits a signal to “conversion process equipment”, i.e. a physical component that receives the signal. Appropriate correction is required. 

Dependent claims 4-5 and 11-12 are further rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 3 or 10. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865